Filed 12/21/21 In re Criado CA5




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT



    In re                                                                                F083263

             EDDIE CRIADO,                                         (Merced Super. Ct. Nos. 18JP-00185-A,
                                                                              18JP-00185-B)
                              On Habeas Corpus.
                                                                                       OPINION


                                                   THE COURT*
            ORIGINAL PROCEEDINGS; petition for writ of habeas corpus.
            Eddie Criado, in pro. per., for Petitioner.
            Forrest W. Hansen, Merced County Counsel, and Jennifer Trimble, Chief Deputy
County Counsel, for Respondent.
                                                        -ooOoo-




*           Before Levy, Acting P. J., Peña, J. and Meehan, J.
       On July 7, 2020, petitioner Eddie Criado’s parental rights were terminated in the
Merced County Superior Court. Petitioner now seeks permission to file a belated notice
of appeal. The Attorney General was given an opportunity to file opposition to the
request, and forwarded that opportunity to the Merced County Counsel, on behalf of the
Merced County Human Services Agency.
       On October 9, 2020, this court received a letter from petitioner explaining the
difficulty he was experiencing in filing documents challenging the termination of his
parental rights. Along with that letter, petitioner provided various documents, including a
letter from an attorney appointed to represent him in the trial court on the question of his
parental rights. In that letter, dated August 10, 2020, the attorney informed petitioner he
was being relieved as his counsel in the case Nos. 18JP-00185-A and 18JP-00185-B,
which were the case numbers assigned to his two children. Also included with
petitioner’s October 9, 2020 letter was a judicial council form for a petition for
extraordinary writ. This form was filled out with the same case Nos., 18JP-00185-A and
18JP-00185-B. The existence of that October 9, 2020 letter and its attachments is
acknowledged in a letter signed by the clerk of this court on October 27, 2020.
       On this court’s own motion, judicial notice will be taken of two additional
documents petitioner provided with his October 9, 2020 letter. These documents were
judicial council forms, referencing case Nos. 18JP-00185-A and 18JP-00185-B, and were
issued on September 8, 2020, by the Merced County Superior Court Clerk. The
documents were titled “Notice of: Document Return,” showing petitioner attempted to
file a petition for extraordinary writ with that court on or before September 8, 2020.1




1      Given the calendar for 2020, if a proper notice of appeal had been filed on or
before September 8, 2020, with the Merced County Superior Court, that notice would
have been timely.

                                              2
       In their response to this court, Merced County Counsel, has asked this court to
take judicial notice of certain documents. Judicial notice will be taken of the following
documents:
       1. The July 7, 2020 minute order issued in case Nos. 18JP-00185-A and
18JP00185-B, terminating petitioner’s parental rights; and
       2. The JV-510 Proof of Service-Juvenile, electronically filed on July 21, 2020,
with the Merced County Superior Court.
       Upon our consideration of the various documents referenced above, we find
evidence exists petitioner constructively filed notices of appeal in both cases challenging
the termination of his parental rights, even if the filing of those notices was not perfected.

        “ ‘[H]abeas corpus lies to correct the erroneous denial of a right to an
       effective appeal’ … and also lies to determine that an appeal is pending and
       to effect preparation of the record so as to perfect the appeal.” (In re Benoit
       (1973) 10 Cal.3d 72, 78.)
                                      DISPOSITION
       Petitioner is granted leave to cause a notice of appeal to be filed on or before
60 days from the date of this opinion in Merced County Superior Court action
Nos. 18JP-00185-A and 18JP-00185-B.
       Let a writ of habeas corpus issue directing the Clerk of the Superior Court of
Merced County to file notices of appeal in cases Nos. 18JP-00185-A and 18JP-00185-B,
to treat those notices as timely filed, and to proceed with the preparation of the record on
appeal in accordance with the applicable rules of the California Rules of Court if the
clerk of that court receives a request on or before 60 days of the date of this order.
       This opinion is final forthwith.




                                              3